DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Amended claims 1-14 and new claims 15-19 as set forth in the preliminary amendment filed with the response dated 15 October 2020 are presently under consideration.

Claim Objections
Claims 2-3 and 16 are objected to because of the following informalities:  
Claim 2 recites “said at least one first , at least one second and at least one third sheet” in line 2 which should more clearly recite “said at least one first sheet, at least one second sheet and at least one third sheet”.
Claim 3 recites “said at least one first , at least one second and at least one third sheet” in lines 2-3 and line 4 which should more clearly recite “said at least one first sheet, at least one second sheet and at least one third sheet”.
)” in each instance.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “wherein said at least one first, at least one second and at least one third sheet, have one upper surface, one lower surface and one or more outer sides”, but it’s not clear if the recited “one upper surface, one lower surface and one or more outer sides” is for each of the first sheet, second sheet and third sheet, or referring to only one upper surface, one lower surface and one or more outer sides formed when the sheets are stacked together. As such, the scope of claim 2 cannot be determined and is rendered indefinite.



Claim 13 recites the limitation “wherein said at least one first, at least one second and at least one third sheets have a thickness within the range 1 mm to 8 mm”, but it’s not clear if this range limitation of claim 13 is referring to the sum of the thicknesses of the at least one first, at least one second and at least one third sheets or if the range limitation is for each individual thickness of the at least one first, at least one second and at least one third sheets. As such, the scope of claim 13 cannot be properly determined and is rendered indefinite.

Claim 16 depends from claim 6 and also recites “said transparent material” in line 2 and is rejected as indefinite for the same reason as stated for claim 6 above where such it’s not clear which transparent material is being referenced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Declerck et al (US 2015/0144191).

Regarding claim 1 Declerck discloses a luminescent solar concentrator of neutral coloration comprising:
- at least one first sheet comprising a matrix of a transparent material and at least one first photoluminescent organic compound having an absorption interval within the range 400 nm to 550 nm and an emission interval within the range 500 nm to 650 nm (paras [0030], [0038]-[0041], [0048] see: coextruded polymer sheet comprising a transparent polymer film layer (a) having luminescent downshifting compound absorbing light in the  range of 280 to 400 nm and emitting light in the range of 400 to 550 nm, where these ranges include absorption and emission intervals within the claimed ranges); 
- at least one second sheet comprising a matrix of a transparent material and at least one second photoluminescent organic compound having an absorption interval 
- at least one third sheet comprising a matrix of a transparent material and at least one third, optionally photoluminescent, organic compound having an absorption interval within the range 550 nm to 750 nm and an emission interval within the range 700 nm to 900 nm (paras [0034], [0038]-[0041], [0048] see: coextruded polymer sheet comprising a transparent polymer film layer (c) having luminescent downshifting compound absorbing light in the range of 360 to 570 nm and emitting light in the range of 410 to 750 nm, where these ranges include absorption and emission intervals within the claimed ranges).
Furthermore, regarding the preamble of the claim “Luminescent solar concentrator of neutral coloration”, when reading the preamble in the context of the entire claim, the recitation “of neutral coloration” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.

Regarding claim 2 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein said at least one first, at least one second and at least one third sheet, have one upper surface, one lower surface and one or more outer sides ([0038]-[0041], [0056]-[0057] see: coextruded polymer sheet comprising first polymer layer (a), second polymer layer (b) and third polymer layer (c) which will have the recited structure of polymer layers (sheets) having the recited upper and lower surfaces and outer side(s)).  

Regarding claim 3 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein said at least one first, at least one second and at least one third sheet, are stacked one in relation to the other in such a 

Regarding claim 4 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1,wherein the lower larger surface of said at least one first sheet is in direct contact with the upper larger surface of said at least one second sheet, the lower larger surface of said at least one second sheet is in direct contact with the upper larger surface of said at least one third sheet ([0038]-[0041], [0056]-[0057] see: coextruded polymer sheet comprising first polymer layer (a), second polymer layer (b) and third polymer layer (c) which by the nature of being coextruded are stacked in the claimed manner) 

Regarding claim 5 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein the upper larger surface of said at least one first sheet is closer to the photon source, and the lower larger surface of said at least one third sheet is further away from the photon source ([0038]-[0041], [0066]-[0067] see: coextruded polymer sheet comprising first polymer layer (a), second polymer layer (b) and third polymer layer (c) is oriented over a solar cell such that the layer absorbing the shortest wavelength (first polymer layer (a)) is furthest from the 
 
Regarding claim 6 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1,wherein said transparent material is selected from transparent polymers including poly(methyl methacrylate), polycarbonate, polyvinyl butyral, ethylene-vinyl acetate copolymers, polyurethane, styrene-butadiene copolymers, (Declerck, [0048]).

Regarding claim 7 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein said at least one first photoluminescent organic compound is selected from:
- one or more benzothiadiazole compounds; 
- one or more disubstituted benzoheterodiazole compounds;  
- one or more disubstituted diaryloxybenzoheterodiazole compounds; 
- one or more perylene and perylenimide compounds ([0025]-[0026] see: perylene dyes); 
- one or more benzopyranone compounds  or mixtures thereof ([0024], [0043] see Coumarin dyes);

Regarding claim 8 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein said at least one second5 photoluminescent organic compound is selected from: 

- one or more disubstituted diaryloxybenzoheterodiazole compounds; 
- one or more compounds comprising one benzoheterodiazole group and at least one benzodithiophene group; 
- one or more disubstituted naphtathiadiazole compounds; 
- one or more benzothiadiazole dithiophene compounds; 
- one or more perylene compounds ([0025]-[0026] see: perylene dyes); 
 - one or more compounds derived from the fluorone family or mixtures thereof [0023], [0032] see: Rhodamine dyes);

Regarding claim 9 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein said at least one third, optionally6 photoluminescent, organic compound is selected from: 
- one or more phenothiazine compounds substituted with alkyl and/or alkyl amine groups; 
- one or more phenoxazine compounds ([0023] see: Nile Blue); 
- one or more anthraquinone compounds substituted with alkyl amine groups or mixtures thereof.

Regarding claim 13 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, and regarding the claim 13 limitation wherein said at least one first, at least one second and at least one third sheets have a thickness within the range 1 mm to 8 mm, Declerck teaches the polymer layers are each 400-450 

Regarding claim 14 Declerck discloses a Photovoltaic device (or solar device) comprising at least one photovoltaic cell (or solar cell), and at least one luminescent solar concentrator of neutral coloration according to claim 1 ([0064]-[0067], [0071]-[0076] see: solar panel incorporating the luminescent polymer sheet adjacent a photovoltaic cell).  

Regarding claim 17 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 7, wherein said one or more benzothiadiazole compounds is 4,7-di(thien-2'-yl)-2,1,3- benzothiadiazole; wherein said one or more disubstituted benzoheterodiazole compounds is selected from the group consisting of 4,7-bis[5-(2,6-dimethylphenyl)-2-8 thienyl]benzo[c]1,2,5-thiadiazole, 4,7-bis[5-(2,6-di-iso-propylphenyl)-2- thienyl]benzo[c]1,2,5-thiadiazole, 4,7-bis[4,5-(2,6-dimethylphenyl)-2- thienyl]benzo[c]1,2,5-thiadiazole, and mixtures thereof; 
wherein said one or more disubstituted diaryloxybenzoheterodiazole compounds is selected from the group consisting of 5,6-diphenoxy-4,7-bis(2-thienyl)-2,1,3-benzothiadiazole, 5,6-diphenoxy-4,7- bis[5-(2,6-dimethylphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole, 5,6-diphenoxy-4,7-bis[5- (2,5-dimethylphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole, 5,6-diphenoxy-4,7-bis[5-(2,5- dimethylphenyl)-2-thienyl]benzo[c]-1,2,5-thiadiazole, 5,6-diphenoxy-4,7-bis[5-(2,6- diisopropyl-phenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole, and mixtures thereof; 

wherein said one or more benzopyranone compounds selected from the group consisting of Coumarin 6, Coumarin 30, of Acros, and mixtures thereof.  

Regarding claim 18 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 8, wherein said one or more disubstituted benzoheterodiazole compounds is selected from the group consisting of 4,7-bis[5-(2,5-dimethoxyphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole,4,7-bis[5-(2,6-dimethoxy-phenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole, 4,7-bis[5-(2,4- dimethoxyphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole and mixtures thereof; 
wherein said one or more disubstituted diaryloxybenzoheterodiazole compounds is 5,6-diphenoxy-4,7- bis[5-(2-naphthyl)-2-thienyl]benzo[c]1,2,5-thiadiazole; wherein said one or more compounds comprising one benzoheterodiazole group and at least one benzodithiophene group is 4,7-bis(7',8'-dibutyl-benzo[1',2'-b':4',3'-b"]dithien-5'-yl)- benzo[c][1,2,5]thiadiazole; 
wherein said one or more disubstituted naphtathiadiazole compounds is selected from the group consisting of 4,9-bis(7',8'-dibutyl-benzo[1',2'- b':4',3'-b"]dithien-5'-yl)-naphtho[2,3-c] [1,2,5]thiadiazole, 4,9-bis(thien-2'-yl)- naphtho[2,3-c][1,2,5]thiadiazole and a mixture thereof; 

wherein said one or more perylene compounds is N,N'-bis(2',6'-di-iso-propylphenyl)(1,6,7,12- tetraphenoxy)(3,4,9,10-perylene-diimide) ([0025] see: N, N'-Bis(2,6-diisopropylphenyl)-1,6,7,12-tetraphenoxyperylene-3,4:9,10-tetracarbonic acid diimide); and 
wherein said one or more compounds derived from the fluorone family is selected from the group consisting of Rhodamine 6G, Rhodamine 101 or a mixture thereof ([0032] see: benzoic Rhodamine 6G).  

Regarding claim 19 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 9, 
wherein said one or more phenothiazine compounds substituted with alkyl and/or alkyl amine groups is Toluidine Blue; 
wherein said one or more phenoxazine compounds is Nile Blue A ([0023] see: Nile Blue); and 
wherein said one or more anthraquinone compounds substituted with alkyl amine groups is Oil Blue N.

Claim 16 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Declerck et al (US 2015/0144191) as applied to claims 1-9, 13-14, and 17-19 above,  by Refractive index database (Refractive Index Database, < https://refractiveindex.info/?shelf=organic&book=poly(methyl_methacrylate)&page=Szczurowski>).

Regarding claim 16 Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 6, wherein said transparent material is a transparent polymer selected from the group consisting of poly(methyl methacrylate, impact-resistant poly(methyl methacrylate, or mixtures thereof ([0048] see: polymer material may be PMMA), and regarding the claim 16 limitation “wherein said transparent material has a refractive index within the range 1.30 to 1.70”, Refractive index database teaches that the refractive index for  polymethylmethacrylate (PMMA) is 1.49. Refractive index is an inherent material property, and therefore, the PMMA transparent polymer of Declerck will inherently display the recited refractive index of 1.49 as evidenced by Refractive index database. See MPEP 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Declerck et al (US 2015/0144191), and further in view of Azumada (US 2013/0098443).

Regarding claim 1 Declerck discloses a luminescent solar concentrator comprising:
- at least one first sheet comprising a matrix of a transparent material and at least one first photoluminescent organic compound having an absorption interval within the range 400 nm to 550 nm and an emission interval within the range 500 nm to 650 nm (paras [0030], [0038]-[0041], [0048] see: coextruded polymer sheet comprising a 
- at least one second sheet comprising a matrix of a transparent material and at least one second photoluminescent organic compound having an absorption interval within the range 420 nm to 650 nm and an emission interval within the range 580 nm to 750 nm (paras [0032]-[0033], [0038]-[0041], [0048] see: coextruded polymer sheet comprising a transparent polymer film layer (b) having luminescent downshifting compound absorbing light in the range of 360 to 470 nm and emitting light in the range of 410 to 670 nm, where these ranges include absorption and emission intervals within the claimed ranges); 
- at least one third sheet comprising a matrix of a transparent material and at least one third, optionally photoluminescent, organic compound having an absorption interval within the range 550 nm to 750 nm and an emission interval within the range 700 nm to 900 nm (paras [0034], [0038]-[0041], [0048] see: coextruded polymer sheet comprising a transparent polymer film layer (c) having luminescent downshifting compound absorbing light in the range of 360 to 570 nm and emitting light in the range of 410 to 750 nm, where these ranges include absorption and emission intervals within the claimed ranges).
Regarding the preamble of the claim “Luminescent solar concentrator of neutral coloration”, in an alternative claim interpretation where the preamble imparts structure to 
Azumada teaches luminescent solar concentrators integrated into buildings including one or more multilayer mirrors or filters (11) positioned in front of a luminescent concentrator (10) (Figs. 3-4) or behind (Figs. 7-8) or on both front and rear sides (Figs. 11-14) where said multilayer mirrors or filters are included to give the luminescent solar concentrator a more neutral (gray color) aesthetic appearance to an observer viewing the luminescent solar concentrator from either or both of an interior and/or exterior of the building such that the coloring of the luminescent solar concentrator does not disfigure or spoil a view of the building (paras [0002], [0016]-[0021], [0065]).
Azumada and Declerck are combinable as they are both concerned with the field of luminescent solar concentrators.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the luminescent solar concentrator of Declerck in view of Azumada to further include one or more multilayer mirrors or filters (11) as taught by Azumada positioned in front of and/or behind the luminescent concentrator of Declerck as Declerck teaches the luminescent solar concentrator can be integrated into a building (Declerck, paras [0084]-[0085]) and Azumada teaches said multilayer mirrors or filters are included to give the luminescent solar concentrator a more neutral (gray color) aesthetic appearance to an observer viewing the luminescent solar concentrator from either or both of an interior and/or exterior of the building such that the coloring of the 

Regarding claim 2 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein said at least one first, at least one second and at least one third sheet, have one upper surface, one lower surface and one or more outer sides ([0038]-[0041], [0056]-[0057] see: coextruded polymer sheet comprising first polymer layer (a), second polymer layer (b) and third polymer layer (c) which will have the recited structure of polymer layers (sheets) having the recited upper and lower surfaces and outer side(s)).  

Regarding claim 3 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein said at least one first, at least one second and at least one third sheet, are stacked one in relation to the other in such a way that the larger surfaces of said at least one first, at least one second and at least one third sheet, are in direct3 contact one with the other ([0038]-[0041], [0056]-[0057] see: coextruded polymer sheet comprising first polymer layer (a), second polymer layer (b) and third polymer layer (c) which by the nature of being coextruded are stacked in such a way that the larger surfaces of said at least one first, at least one second and at least one third sheet (polymer layers), are in direct3 contact one with the other).  



Regarding claim 5 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein the upper larger surface of said at least one first sheet is closer to the photon source, and the lower larger surface of said at least one third sheet is further away from the photon source ([0038]-[0041], [0066]-[0067] see: coextruded polymer sheet comprising first polymer layer (a), second polymer layer (b) and third polymer layer (c) is oriented over a solar cell such that the layer absorbing the shortest wavelength (first polymer layer (a)) is furthest from the solar cell and thus closest to the light source with the third polymer layer (c) furthest from the light source).
 
Regarding claim 6 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1,wherein said transparent material is selected from transparent polymers including poly(methyl methacrylate), 

Regarding claim 7 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein said at least one first photoluminescent organic compound is selected from:
- one or more benzothiadiazole compounds; 
- one or more disubstituted benzoheterodiazole compounds;  
- one or more disubstituted diaryloxybenzoheterodiazole compounds; 
- one or more perylene and perylenimide compounds ([0025]-[0026] see: perylene dyes); 
- one or more benzopyranone compounds  or mixtures thereof ([0024], [0043] see Coumarin dyes);

Regarding claim 8 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein said at least one second5 photoluminescent organic compound is selected from: 
- one or more disubstituted benzoheterodiazole compounds; 
- one or more disubstituted diaryloxybenzoheterodiazole compounds; 
- one or more compounds comprising one benzoheterodiazole group and at least one benzodithiophene group; 
- one or more disubstituted naphtathiadiazole compounds; 
- one or more benzothiadiazole dithiophene compounds; 

 - one or more compounds derived from the fluorone family or mixtures thereof [0023], [0032] see: Rhodamine dyes);

Regarding claim 9 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein said at least one third, optionally6 photoluminescent, organic compound is selected from: 
- one or more phenothiazine compounds substituted with alkyl and/or alkyl amine groups; 
- one or more phenoxazine compounds ([0023] see: Nile Blue); 
- one or more anthraquinone compounds substituted with alkyl amine groups or mixtures thereof.

Regarding claim 10 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, and regarding the claim 10 limitation wherein, in said at least one first sheet, said at least one first photoluminescent organic compound is present in said matrix of a transparent material in a quantity within the range 10 ppm to 200 ppm, Declerck teaches  said at least one first photoluminescent organic compound is present in said matrix of a transparent material in a quantity within the overlapping range of 200 ppm up to 1000 ppm (para [0047]). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 13 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, and regarding the claim 13 limitation wherein said at least one first, at least one second and at least one third sheets have a thickness within the range 1 mm to 8 mm, Declerck teaches the polymer layers are each 400-450 µm in para [0047] and thus the combined thickness of the sheets is 1.2 to 1.35 mm which falls within the recited thickness range.  

Regarding claim 14 modified Declerck discloses a Photovoltaic device (or solar device) comprising at least one photovoltaic cell (or solar cell), and at least one luminescent solar concentrator of neutral coloration according to claim 1 ([0064]-[0067], [0071]-[0076] see: solar panel incorporating the luminescent polymer sheet adjacent a photovoltaic cell).  

Regarding claim 15 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 1, wherein said at least one first photoluminescent organic compound has an absorption interval within the range 420 nm to 500 nm and an emission interval within the range 520 nm to 620 nm (paras [0032]-[0033], [0038]-[0041], [0048] see: transparent polymer film layer (b) having 
wherein said at least one second photoluminescent organic compound has an absorption interval within the range 480 nm to 600 nm and an emission interval within the range 600 nm to 700 nm (paras [0034], [0038]-[0041], [0048] see: transparent polymer film layer (c) having luminescent downshifting compound absorbing light in the range of 360 to 570 nm and emitting light in the range of 410 to 750 nm, where these ranges include absorption and emission intervals within the claimed ranges), and although Declerck does not explicitly disclose an embodiment where wherein said at least one third, optionally photoluminescent, organic compound has an absorption interval within the range 570 nm to 700 nm and an emission interval within the range 740 nm to 850 nm, Declerck teaches the luminescent concentrator can include additional downshifting layers to convert to a longer wavelength range, and teaches photoluminescent, organic compounds having an absorption interval within the range 570 nm to 700 nm and an emission interval within the range 740 nm to 850 nm (para [0034] see: compounds such as Pyridine 2, and Lambdachrome LC 8400). Declerck teaches the absorption and emission spectrums of the luminescent compounds are selected to “cascade” where radiation emitted by one compound is absorbed by a next compound (para [0038]) where the light emission is in a longer range where a photovoltaic cell is more efficient at photovoltaic conversion (paras [0064]-[0066]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further include another polymer sheet having a 

Regarding claim 17 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 7, wherein said one or more benzothiadiazole compounds is 4,7-di(thien-2'-yl)-2,1,3- benzothiadiazole; wherein said one or more disubstituted benzoheterodiazole compounds is selected from the group consisting of 4,7-bis[5-(2,6-dimethylphenyl)-2-8 thienyl]benzo[c]1,2,5-thiadiazole, 4,7-bis[5-(2,6-di-iso-propylphenyl)-2- thienyl]benzo[c]1,2,5-thiadiazole, 4,7-bis[4,5-(2,6-dimethylphenyl)-2- thienyl]benzo[c]1,2,5-thiadiazole, and mixtures thereof; 
wherein said one or more disubstituted diaryloxybenzoheterodiazole compounds is selected from the group consisting of 5,6-diphenoxy-4,7-bis(2-thienyl)-2,1,3-benzothiadiazole, 5,6-diphenoxy-4,7- bis[5-(2,6-dimethylphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole, 5,6-diphenoxy-4,7-bis[5- (2,5-dimethylphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole, 5,6-diphenoxy-4,7-bis[5-(2,5- dimethylphenyl)-2-thienyl]benzo[c]-1,2,5-
wherein said one or more perylene and perylenimide compounds is selected from the group consisting of Lumogen* F083, Lumogen* F170, Lumogen* F240, and mixtures thereof (para [0028] see: Lumogen F Yellow 083, Lumogen F Orange 240); and 
wherein said one or more benzopyranone compounds selected from the group consisting of Coumarin 6, Coumarin 30, of Acros, and mixtures thereof.  

Regarding claim 18 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 8, wherein said one or more disubstituted benzoheterodiazole compounds is selected from the group consisting of 4,7-bis[5-(2,5-dimethoxyphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole,4,7-bis[5-(2,6-dimethoxy-phenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole, 4,7-bis[5-(2,4- dimethoxyphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole and mixtures thereof; 
wherein said one or more disubstituted diaryloxybenzoheterodiazole compounds is 5,6-diphenoxy-4,7- bis[5-(2-naphthyl)-2-thienyl]benzo[c]1,2,5-thiadiazole; wherein said one or more compounds comprising one benzoheterodiazole group and at least one benzodithiophene group is 4,7-bis(7',8'-dibutyl-benzo[1',2'-b':4',3'-b"]dithien-5'-yl)- benzo[c][1,2,5]thiadiazole; 
wherein said one or more disubstituted naphtathiadiazole compounds is selected from the group consisting of 4,9-bis(7',8'-dibutyl-benzo[1',2'- b':4',3'-b"]dithien-5'-yl)-
wherein said one or more benzothiadiazole dithiophene compounds is selected from the group consisting of 4,7- bis(5-(thiophen-2-yl)thiophen-2-yl)benzo[c][1,2,5]thiadiazole, 4,7-di(5"-n-hexyl-2',2"- 9 dithien-5'-yl)-2,1,3-benzothiadiazole and a mixture thereof; 
wherein said one or more perylene compounds is N,N'-bis(2',6'-di-iso-propylphenyl)(1,6,7,12- tetraphenoxy)(3,4,9,10-perylene-diimide) ([0025] see: N, N'-Bis(2,6-diisopropylphenyl)-1,6,7,12-tetraphenoxyperylene-3,4:9,10-tetracarbonic acid diimide); and 
wherein said one or more compounds derived from the fluorone family is selected from the group consisting of Rhodamine 6G, Rhodamine 101 or a mixture thereof ([0032] see: benzoic Rhodamine 6G).  

Regarding claim 19 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 9, 
wherein said one or more phenothiazine compounds substituted with alkyl and/or alkyl amine groups is Toluidine Blue; 
wherein said one or more phenoxazine compounds is Nile Blue A ([0023] see: Nile Blue); and 
wherein said one or more anthraquinone compounds substituted with alkyl amine groups is Oil Blue N.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Declerck et al (US 2015/0144191), in view of Azumada (US 2013/0098443) as applied to claims 1-10, 13-15, and 17-19 above, and in further view of Hammermann et al (US 2012/0138125).

Regarding claims 11 and 12 modified Declerck discloses the  Luminescent solar concentrator of neutral coloration according to claim 1, but does not explicitly disclose wherein, in said at least one second sheet, said at least one second photoluminescent organic compound is present in said matrix of a transparent material in a quantity within the range 5 ppm to 150 ppm or wherein, in said at least one third sheet, said at least one third, optionally photoluminescent, organic compound is present in said matrix of a transparent material in a quantity within the range 10 ppm to 100 ppm, but Declerck teaches the concentration of the photoluminescent organic compounds is dependent on the volume of said sheets (Declerck, [0047]).7
Hammermann discloses a luminescent solar concentrator comprising three stacked sheets (Fig. 1, [0020] see: F1, F2, F3) of different fluorescent dyes which are provided in concentrations of 10 to 20,000 ppm, preferably 50 to 1000 ppm, and even more preferably from 100 to 500 ppm (paras [0179]-[0180]).
Hammermann and Declerck are combinable as they are both concerned with the field of luminescent solar concentrators.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the luminescent solar concentrator of Declerck in view of Hammermann to provide said at least one second photoluminescent organic compound In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Declerck et al (US 2015/0144191), in view of Azumada (US 2013/0098443) as applied to claims 1-10, 13-15, and 17-19 above, and as further evidenced by Refractive index database (Refractive Index Database, <https://refractiveindex.info/?shelf=organic&book=poly(methyl_methacrylate)&page=Szczurowski>).

Regarding claim 16 modified Declerck discloses the Luminescent solar concentrator of neutral coloration according to claim 6, wherein said transparent .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lambdachrome Laser Dyes NPL is included as showing emission and absorption spectrums of dyes cited in the prior art.
Govaerts et al (US 2009/0205701) teaches a luminescent concentrator having a customizable viewing color by tuning the color of a non-fluorescent dye layer which can provide the luminescent concentrator with a grey or neutral viewing color in para [0135] and Table 1.
Patrick et al (US 2011/0253198) teaches a luminescent concentrator with a dye cascade in Figs. 17-18 and Table 1.
Reisfeld et al (US 2012/0024345) teaches a luminescent concentrator with a dye cascade in Fig. 23.
Bergstrom et al (WO 2017/207544A1) teaches a luminescent concentrator with a dye cascade and having a color correction filter 30 and/or 40 included to correct or compensate for a tint caused by the absorption of the luminescent material to provide a more aesthetic appearance (see Pages 9-12 or specification and Figs. 2a and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726